ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                )
                                             )
Dick Pacific Construction Company, Ltd.      )      ASBCA Nos. 57675, 57806, 58149
                                             )                 58150, 58151,58174
                                             )                 60474
                                             )
Under Contract No. W9128A-07-C-0004          )

APPEARANCES FOR THE APPELLANT:                      John W. Ralls, Esq.
                                                    W. Samuel Niece, Esq.
                                                     Ralls Gruber & Niece LLP
                                                     San Mateo, CA

                                                    Michael T. Ambroso, Esq.
                                                     General Counsel

APPEARANCES FOR THE GOVERNMENT:                     Thomas H. Gourlay, Jr., Esq.
                                                     Engineer Chief Trial Attorney
                                                    Nathan K. Sadowski, Esq.
                                                    Brian S. Smith, Esq.
                                                     Engineer Trial Attorneys
                                                     U.S. Army Engineer District, Honolulu

                 OPINION BY ADMINISTRATIVE JUDGE CLARKE

       In our 15 December 2015 opinion in ASBCA Nos. 57675, 57806, 58149,
58150, 58151, and 58174, we sustained these six appeals in part and remanded the
appeals to the parties to resolve quantum. On 15 January 2016, appellant filed a
motion for reconsideration of our 15 December opinion. Subsequently, the parties
notified the Board that they have resolved the quantum aspect of these appeals and
have requested the Board to issue a decision in the nature of a consent judgment. In
accordance with its usual practice, the Board has issued a new docket number to the
quantum phase of this dispute: ASBCA No. 60474.

       It is the Board's decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
parties' stipulation and agreement, that ASBCA No. 60474 is sustained. In the nature
of a consent judgment, the Board makes a monetary award to appellant in the amount
of $2,911,658.27. If not paid by 91 days from the date of this decision, interest shall
be paid on this amount pursuant to 41 U.S.C. § 7109 until date of payment.
      Appellant's motion for reconsideration of ASBCA Nos. 57675, 57806, 58149,
58150, 58151, and 58174 is dismissed as moot.

       Dated: 3 March 2016



                                                  CRAIG S.
                                                  Administr ive Judge
                                                  Armed Services Board
                                                  of Contract Appeals


I concur                                          I concur




                                                  RICHARD $HACKLEFORD
Administrative Judge                              Administrative Judge
Acting Chairman                                   Vice Chairman
Armed Services Board                              Armed Services Board
of Contract Appeals                               of Contract Appeals



        I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA Nos. 57675, 57806, 58149,
58150, 58151, 58174, and 60474, Appeals of Dick Pacific Construction Company,
Ltd., rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                            2